Petitioner inodes under article 78 of the Civil Practice Act, to compel respondent, a Justice :of the Supreme Court in Nassau County, to hear and determine another article 78 proceeding instituted in said court, and to modify or vacate orders made therein, dated respectively September 12. *8251962 and November 20, 1962. Respondent cross-moves to dismiss the article 78 proceeding in this court. Respondent’s cross motion granted; petition dismissed, without costs. Beldoek, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.